Citation Nr: 1508655	
Decision Date: 02/27/15    Archive Date: 03/11/15

DOCKET NO.  12-02 629A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Whether new and material evidence has been received to reopen a previously denied claim for service connection for right-ear hearing loss.

2. Entitlement to service connection for bilateral hearing loss.

3. Entitlement to service connection for tinnitus.

4. Entitlement to service connection for occlusion and stenosis, carotid artery, claimed as blood clot in the neck, to include as secondary to residuals, removal of right mandibular gland.

5. Entitlement to service connection for a heart disability, claimed as chest pain and taking heart pills, to include as secondary to residuals, removal of right mandibular gland, and/or in-service exposure to asbestos and chemicals. 




REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Purdum, Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to February 1971. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO). By a September 2010 rating decision, the RO denied service connection for a blood clot in the neck and a heart condition. By an April 2011 rating decision, the RO denied service connection for bilateral hearing loss and tinnitus. 

In August 2013, the Veteran testified via videoconference before the undersigned Acting Veterans Law Judge, seated at the Board's Central Office in Washington, D.C.

Review of the VA paperless claims processing systems reveals additional documents pertinent to the present appeal, specifically, the Veteran's updated VA treatment records and the transcript of the August 2013 Board hearing. 


The issues of entitlement to service connection for bilateral hearing loss, tinnitus, occlusion and stenosis, carotid artery, to include as secondary to residuals, removal of right mandibular gland, and a heart disability, to include as secondary to residuals, removal of right mandibular gland, and/or in-service exposure to asbestos and chemicals, addressed in the REMAND portion of the decision below, are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In an April 1997 decision, the Board denied the claim for service connection for right-ear hearing loss; the Veteran did not appeal.
 
2. The evidence received since the April 1997 Board decision is not cumulative or redundant of evidence previously of record and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1. The April 1997 Board decision is final. 38 U.S.C.A. § 7104 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.160(d), 20.302 (2014).

2. New and material evidence has been received to reopen the claim for service connection for right-ear hearing loss. 38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.156, 3.159 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

In general, VA rating decisions that are not timely appealed are final. See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.302. A finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim. 38 U.S.C.A. § 5108. 

New evidence is defined as evidence not previously submitted to agency decision-makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). If it is determined that new and material evidence has been submitted, the claim must be reopened. The VA may then proceed to the merits of the claim on the basis of all of the evidence of record.

When determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim. Shade v. Shinseki, 24 Vet. App. 110, 118. 

The April 1997 Board decision denied the claim for service connection for right-ear hearing loss on the basis that there was no clinical diagnosis of such. The relevant evidence of record at that time included the Veteran's statements and his VA treatment records. Since that time, relevant additional evidence, to include report of a December 2010 VA audiological examination and the Veteran's statements and hearing testimony, has been added to the claims file.

There is evidence, in the form of the December 2010 VA audiological examination report, revealing a diagnosis of right-ear hearing loss that meets the VA requirements to be considered a disability. For the purposes of applying the laws administered by VA, impaired hearing will be construed to be a disability when, in pertinent part, speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2014). The Veteran, in December 2010, demonstrated right-ear speech recognition scores using the Maryland CNC Test of 88 percent, less than the 94 percent contemplated by the pertinent regulation. This evidence is new, as it was not before the Board in April 1997, and it is material, as it relates to an unestablished fact necessary to substantiate the claim, a clinical diagnosis of right-ear hearing loss that meets the VA requirements to be considered a disability. 

As the Board has determined that new and material evidence has been received as to the Veteran's claim, it is necessary to consider whether the Veteran would be prejudiced by the Board proceeding to a decision on the merits. In this case, a letter dated in October 2010 provided the Veteran with the laws and regulations pertaining to consideration of his claim of on the merits. However, as will be discussed below, further development is required prior to the Board's review of the merits of the claim.


ORDER

New and material evidence having been received; the claim for service connection for right-ear hearing loss is reopened.


REMAND

An April 2002 inquiry indicates that the Veteran was denied disability benefits from the Social Security Administration (SSA). It is not clear which disability or disabilities the Veteran asserted rendered him disabled for SSA purposes at that time. Thus, the records upon which the Veteran's claim was denied may serve as relevant evidence in the current appeal. On remand, the AOJ should obtain and associate with the claims file the Veteran's SSA records. 

The most recent VA treatment records associated with the claims file are dated in July 2014. On remand, the AOJ should obtain and associate with the claism file the Veteran's most recent VA treatment records.

During the Veteran's December 2010 VA audiological examination, he reported that he first noticed hearing loss and tinnitus in 1973 and was tested at that time. On remand, the AOJ should request that the Veteran identify the treatment provider he saw in 1973 and attempt to obtain any identified private or VA audiological records. 

The Veteran underwent VA surgical correction of occlusion and stenosis, carotid artery, in January 2004. He asserts that such was due to residuals of his removal of the right mandibular gland. On remand, the AOJ should afford the Veteran a VA examination and obtain a sufficient medical opinion as to whether the Veteran's occlusion and stenosis, carotid artery, is related to or aggravated by his removal of the right mandibular gland.

The Veteran asserts entitlement to service connection for a heart disability on the basis that he has experienced chest pain takes medication for his heart; and that he was exposed to asbestos and chemicals aboard ship during service. He reported that he was exposed to heavy chemicals while cleaning gloves and items in the laundry. His DD-214, his service separation form, indicates that his military occupational specialty was in laundering. He also asserts that his claimed heart disability is related to or aggravated by his removal of the right mandibular gland. On remand, the AOJ should conduct development to determine the Veteran's in-service exposure to asbestos and afford him a VA examination and obtain a sufficient medical opinion as to whether any diagnosed heart disability is related to in-service exposure to asbestos and chemicals or is related to or aggravated by his removal of the right mandibular gland.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he identify the source of his 1973 hearing test. Send him a VA Form 21-4142, Authorization and Consent to Release Information to the VA, and request that he complete and submit such for any private audiologist. Advise the Veteran that he may submit his private treatment records if he so chooses. Attempt to obtain and associate with the claims file any identified private treatment records. If no such records are available or do not exist or the search for them yields negative results and it is determined that further attempts to obtain these records would be futile, then this should be clearly documented in the claims file and the Veteran appropriately notified.

2. Obtain and associate with the claims file the Veteran's VA treatment records maintained by the VA Medical Center (VAMC) in Houston, Texas, and by the VA Health Care System in Central Arkansas, dated from July 2014 to the present, as well as any 1973 hearing test results, if identified by the Veteran as VA records. If no such records are available or do not exist or the search for them yields negative results and it is determined that further attempts to obtain these records would be futile, then this should be clearly documented in the claims file and the Veteran appropriately notified.

3. Obtain and associate with the claims file all relevant records related to the Veteran's claim for disability benefits from the SSA, to include any treatment records or evaluations upon which SSA based its decision. If no such records are available or do not exist or the search for them yields negative results and it is determined that further attempts to obtain these records would be futile, then this should be clearly documented in the claims file and the Veteran appropriately notified.

4. Forward the claims file to the VA examiner who offered the December 2010 audiological etiological opinion, or a suitable substitute. Request that she forward an addendum opinion reflecting any change in her December 2010 opinion after review of the complete claims file, to include the transcript of the August 2013 Board hearing, any SSA and updated VA treatment records, and the results of the 1973 hearing test, if any. If any examiner determines that an additional audiological examination is required, so schedule the Veteran. 

The examiner should opine as to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's bilateral hearing loss and tinnitus were incurred in service, or are otherwise related to service, specifically considering his in-service exposure to fired weapons aboard ship, ship engines, and ship laundry facilities, as well as his competent statements regarding any continued symptoms of hearing loss and/ or tinnitus since his service.

5. Schedule the Veteran for a VA examination with an appropriate examiner as to his occlusion and stenosis, carotid artery, and request that the examiner opine as to the following: 

(a) Is it at least as likely as not that the Veteran's occlusion and stenosis, carotid artery, is proximately due to, the result of, his removal of the right mandibular gland?

(b) Is it at least as likely as not that the Veteran's occlusion and stenosis, carotid artery, has been aggravated, made permanently worse beyond the natural progression of the disease, by his removal of the right mandibular gland?

6. Send the Veteran an appropriate asbestos exposure questionnaire to complete. He should be asked to provide as much detailed information as possible identifying his pre-and post-service occupational history, to include whether such work may have involved asbestos exposure.
 
(a) Complete the steps of VBA's Adjudication Procedure Manual M21-1, Part IV, Subpart ii, Chapter 2, Section C, Para. 9, for determining whether service connection is warranted on the basis of claimed asbestos exposure during service. 

(b) Schedule the Veteran for a VA examination with an appropriate examiner as to any diagnosed heart disability and request that the examiner opine as to the following: 

(i) Is it at least as likely as not that the Veteran's diagnosed heart disability had its clinical onset during active service or within one year of separation from service in 1971, or is related to any in-service disease, event, or injury, specifically including his in-service exposure to asbestos and heavy chemicals related to laundry?

(ii) Is it at least as likely as not that the Veteran's diagnosed heart disability is proximately due to, the result of, his removal of the right mandibular gland?

(iii) Is it at least as likely as not that the Veteran's diagnosed heart disability has been aggravated, made permanently worse beyond the natural progression of the disease, by his removal of the right mandibular gland?

Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.
 
Note: To the extent possible, the requested opinions on aggravation should assess the level of severity of the Veteran's occlusion and stenosis, carotid artery, and diagnosed heart disability before and after the aggravating effects of the removal of the right mandibular gland, if any.

The claims file, to include a copy of this Remand, should be made available to the examiners for review in conjunction with the opinions and/or examinations, and the examiners should note such review. A complete rationale should be provided for all opinions given. The opinions should be based on examination findings, historical records, and medical principles. If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice. The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examinations.

7. After completion of the above and any additional notice or development deemed necessary, readjudicate the Veteran's claims. If any claim is not granted to the Veteran's satisfaction, send him and his representative a Supplemental Statement of the Case (SSOC) and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


